DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1, 3, 6-11, 13 and 16-25 are pending in the application. Claims 1, 7, 9, 10, 11, 13, 16 and 18-20 are amended. Claims 2, 4, 5, 12, 14, and 15 are cancelled. Claims 21-25 are added.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 13, 16-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Multi-scale and Context-adaptive Entropy Model for Image Compression, 17-Oct-2019, hereinafter Zhou) in view of Choi et al. (US 20200304147, hereinafter Choi).  

Regarding Claim 1, Zhou discloses an image compression system comprising: 
a computing platform including a hardware processor and a system memory; a software code stored in the system memory (Section 3.2; FIG. 1); the hardware processor configured to execute the software code to: 
receive an input image (Section 2, lines 1-5; FIG. 1, receiving original image x);  
transform the input image to a latent space representation of the input image (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents)); 
quantize the latent space representation of the input image to produce a plurality of quantized latents (Section 2, lines 15-16; FIG. 1, quantize (Q) latent representations with real-value);  
encode the plurality of quantized latents, using (the) probability density function of the latent space representation of the input image, to generate a bitstream (Section 2, lines 8-14; FIG. 1, employing Factorized Entropy Model is used for zˆ, which is a fixed and fully factorized such as summing a Gaussian distributed probability mass function for yˆ, the parameters of µ and σ are predicted which are used in arithmetic codec (AE and AD). L; and 
convert the bitstream into an output image corresponding to the input image (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents) with Encoder and reconstructs them back to x˜ with Decoder);
Zhou further discloses Gaussian distribution for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2) such that the total bitrate contains two parts: rate a hyperprior (Section 2.1, Equations [1] and [2],).
However, Zhou does not explicitly disclose obtain a probability density function of the latent space representation of the input image based on a normalizing flow mapping of the input image.
Choi teaches from the same field of endeavor obtain a probability density function of the latent space representation of the input image based on a normalizing flow mapping of the input image ([0059], FIG. 4, refining the probability model by introducing a secondary latent variable w 404 that depends on x 406 and z 408;  [0066], FIG. 6, FIG. 1A, FIG. 1B, An input 602 is provided the system processes the input 902 through a first 192×5×5/2 conditional convolution layer 604, a first generalized divisive normalization (GDN) layer 606;).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of normalizing flow mapping as taught by Choi ([0066]) into the encoding and decoding system of Zhou in order to provide non-linear transform coding designed with deep neural networks that outperforms the classical image compression codecs sophisticatedly designed and optimized by domain experts (Choi, [0005]).

Regarding Claim 3, Zhou in view of Choi discloses the image compression system of claim 1.
Zhou in further discloses wherein the software code includes a neural network (NN) encoder, and wherein the hardware processor is further configured to execute the software code to utilize the NN encoder to transform the input image to the latent space representation of the input image (Section 1, artificial neural networks (NN) latent modeled constrained to the Gaussian distribution model; Section 2.1, Equations [1] and [2], FIG. 1).  
 Regarding Claim 6, Zhou in view of Choi discloses the image compression system of claim 3.
Zhou further discloses wherein the software code further includes a NN decoder, and wherein the hardware processor is further configured to execute the software code to utilize the NN decoder to convert the bitstream into the output image (Section 2, lines 1-5; FIG. 1, transforms original image x from pixel-level to high-level representations (latents) with Encoder and reconstructs them back to x˜ with Decoder; Section 2.1, Hyper Decoder).
Regarding Claim 7, Zhou in view of Choi discloses the image compression system of claim 1.
Choi further discloses wherein the normalizing flow mapping of the input image is configured to transform the input image to the latent space representation of the input ([0066], FIG. 6, FIG. 1A, FIG. 1B, a second 192×5×5/2 conditional convolution layer 608, a second generalized divisive normalization (GDN)  layer 610, a third 192×5×5/2 conditional convolution layer 612, a third GDN layer 614, a 984×5×5/2 conditional convolution layer 616, and a universal quantization (UnivQuant) layer 610, which produces an output 820. The third generalized divisive normalization (GDN) layer 614 produces an output 622 that is sent to a 192×5×5/2 conditional convolution layer 624, then to a leaky ReLU activation function 626, which produces an output 628).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of normalizing flow mapping as taught by Choi ([0066]) into the encoding and decoding system of Zhou in order to provide non-linear transform coding designed with deep neural networks that outperforms the classical image compression codecs sophisticatedly designed and optimized by domain experts (Choi, [0005]).
Regarding Claim 8, Zhou in view of Choi discloses the image compression system of claim 7.
Choi further discloses wherein the normalizing flow mapping of the input image is a first normalizing flow mapping, and wherein the hardware processor is further configured to execute the software code to perform a second normalizing flow mapping to convert the bitstream into the output image ([0066], FIG. 6, FIG. 1A, FIG. 1B, a second 192×5×5/2 conditional convolution layer 608, a second generalized divisive normalization (GDN)  layer 610, a third 192×5×5/2 conditional convolution layer 612, a third GDN layer 614, a 984×5×5/2 conditional convolution layer 616, and a universal quantization (UnivQuant) layer 610, which produces an output 820. The third generalized divisive normalization (GDN) layer 614 produces an output 622 that is sent to a 192×5×5/2 conditional convolution layer 624, then to a leaky ReLU activation function 626, which produces an output 628).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of normalizing flow mapping as taught by Choi ([0066]) into the encoding and decoding system of Zhou in order to provide non-linear transform coding designed with deep neural networks that outperforms the classical image compression codecs sophisticatedly designed and optimized by domain experts (Choi, [0005]).
Regarding Claim 9, Zhou in view of Choi discloses the image compression system of claim 7.
Zhou in further discloses wherein the normalizing flow mapping of the input image is configured to map the latent space representation of the input image is a constrained probability density distribution (Zhou: Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior: Choi: ([0059], FIG. 4, refining the probability model by introducing a secondary latent variable w 404 that depends on x 406 and z 408;  [0066], FIG. 6, FIG. 1A, FIG. 1B, An input 602 is provided the system processes the input 902 through a first 192×5×5/2 conditional convolution layer 604, a first generalized divisive normalization (GDN) layer 606 ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of normalizing flow mapping as taught by Choi ([0066]) into the encoding and decoding system of Zhou in order to provide non-linear transform coding designed with deep neural networks that outperforms the classical image compression codecs sophisticatedly designed and optimized by domain experts (Choi, [0005]).

Regarding Claim 10, Zhou in view of Choi discloses the image compression system of claim 9.
Zhou in further discloses wherein the constrained probability density distribution comprises a Gaussian distribution(Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior ).
Regarding Claims 11, 13 and 16-19, Method claims 11, 13, and 16-19 of using the corresponding system claimed in claims 1 and 6-9 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 20, Analogous rejection as the rejection of Claim 1 or 11 applies.

Regarding Claim 22, Analogous rejection as the rejection of Claim 3 applies

Regarding Claim 23, Analogous rejection as the rejection of Claim 9 applies.

Regarding Claim 24, Zhou in view of Choi discloses the image compression system of claim 23. 
Zhou in further discloses wherein the constrained probability density distribution comprises a Gaussian distribution (Section 2.1, Equations [1] and [2],  Gaussian distribution  for the predicted parameters of µ and σ, discrete representation’s probability where N (µ, σ2 ) such that  the total bitrate contains two parts: rate a hyperprior ).

Regarding Claim 25, Analogous rejection as the rejection of Claim 6 applies







Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Multi-scale and Context-adaptive Entropy Model for Image Compression, 17-Oct-2019, hereinafter Zhou) in view of Choi et al. (US 20200304147, hereinafter Choi) and Mehrasa et al. (US 20200160176, hereinafter Mehrasa)
Regarding Claim 21, Zhou in view of Choi discloses the image compression system of claim 20, but does not explicitly disclose wherein the first normalizing flow mapping comprises a bijective mapping of the latent space representation of the input image.
Mehrasa teaches from the same field of endeavor wherein the first normalizing flow mapping comprises a bijective mapping of the latent space representation of the input image ([0059], With normalizing flow, a complex posterior distribution was constructed by transforming samples of a simple distribution into the complex one. Later on, more powerful sets of bijective functions for density estimation; [0119])
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the normalizing flow mapping  as taught by Mehrasa ([0059]) into the encoding and decoding  system of Zhou & Choi  in order to provide an improved system for prediction and a corresponding training system and hence improved encoding efficiency utilizing use additive coupling layers, a set of invertible transformation for density estimation (Mehrasa, [0059]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/           Examiner, Art Unit 2487